Exhibit 10.1

BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Corporate

Chief Executive Officer

This Annual Incentive Award Notification (“Notification”) is granted on March
31, 2007, by Boise Cascade, L.L.C. (“Boise”) to William Thomas Stephens
(“Awardee” or “you”) pursuant to the Boise Incentive and Performance Plan (the
“Plan”) and pursuant to the following terms:

1.                                       Any payment (“Award”) made under this
Notification and the Plan is subject to all the terms and conditions of the
Plan.  An Award is not earned until paid.

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below.  All capitalized terms not
defined in this Notification shall have the meaning stated in the Plan.

2.1.                              “Award Period” means the 2007 calendar year.

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise during the Award Period, (b) any incentive compensation, employee benefit,
or other cash benefit paid or provided under any retention, incentive, bonus or
employee benefit plan sponsored by Boise, and (c) any excellence award, gains
upon stock option exercises, restricted stock grants or vesting, moving or
travel expense reimbursement, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

2.3.                              “Incentive Cash Flow” means EBITDA (earnings
before interest, taxes, and non-cash items such as depreciation, depletion, and
amortization), adjusted for non-cash long-term compensation, less a charge for
working capital.  The charge for working capital is 9% per year (0.75% per
month) times the working capital balance (excluding cash).

2.4.                              “Incentive Compensation Cap” means the total
dollar amount allowable for all company-wide incentive plan awards (including
all divisions and business units), as established by Boise and approved by the
Board.  The total aggregate awards of all incentive plans, whether paid
quarterly or annually, are subject to the Incentive Compensation Cap.  If the
Cap is exceeded, all awards are reduced pro rata.  The attached chart identifies
Incentive Compensation Cap amounts for specified levels of EBITDA.  For this
purpose, EBITDA means the EBITDA dollar amount set out in Boise’s Form 10-K,
taking into account any adjustments deemed appropriate by the Board.

2.5.                              “Safety” means the recordable incident rate
for Boise, including international operations.

3.                                       Your target award percentage is 65% of
your Base Salary.

4.                                       The Performance Goals applicable to
your Award are corporate Incentive Cash Flow, Safety, and discrete performance
objectives as may be determined as part of your work plan outlined by your
supervisor.  All Performance Goal calculations, including Base Salary, corporate
Incentive Cash Flow, Incentive Compensation Cap, Safety, and any other
performance objectives, shall be made by Boise, in its sole discretion.  Your
Award will be determined as follows:


--------------------------------------------------------------------------------


4.1.                              Corporate Incentive Cash Flow.  Target
corporate Incentive Cash Flow has been established.  Boise will determine actual
corporate Incentive Cash Flow and, using the attached payout chart, a payout
multiple will be identified.  Your Base Salary will be multiplied by your target
award percentage, and the resulting number will be multiplied by the identified
corporate Incentive Cash Flow payout multiple to reach the amount of the Award.

4.2.                              Safety Adjustment.  Your target award amount
may be adjusted based on Safety results, as follows.  The target recordable
incident rate is 2.2.  Boise will determine the actual recordable incident
rate.  If the actual recordable incident rate is greater than target, the amount
of the target award amount calculated pursuant to Section 4.1 will be reduced by
10%.  If the actual recordable incident rate is less than or equal to target, no
reduction for Safety will apply.

4.3.                              Incentive Compensation Cap Adjustment.  The
target award amount will also be adjusted, on a pro rata basis, based on the
Incentive Compensation Cap funds available for the Award Period.

4.4.                              Additional Adjustments.  Your supervisor may
recommend increasing or decreasing your target award amount by up to 50% based
on your performance relative to the work plan outlined with your supervisor. 
Notwithstanding your Performance Goals and any supervisor recommendation, Boise
and/or the Committee reserve the right to adjust or eliminate the target award
amount, at any time until paid, in their sole and absolute discretion, whether
or not your Performance Goals have been met.  Such adjustment or elimination
shall be based upon such factors as Boise or the Committee deems relevant to its
determination.

4.5.                              General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2.25 times your target award percentage.

5.                                       This Award, if any, will be paid in
cash or other method of delivering comparable value no later than March 15,
2008.

6.                                       If you terminate employment before
December 31, 2007, the determination of your Award, if any, will be treated in
accordance with the Plan and in such manner as determined by the Committee.  If
you terminate employment after December 31, 2007, and before an Award is paid,
other than as described in Section 7(a) of the Plan, whether voluntarily or
involuntarily, with or without cause, you may or may not be eligible to receive
an Award for the Award Period, as determined by Boise in its sole and absolute
discretion.

7.                                       If any provision of this Notification
or the Plan is held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Notification and Plan,
and they shall be construed and enforced as if the illegal or invalid provision
were not included.

8.                                       You shall have no power or right to
transfer, assign, anticipate, pledge, hypothecate, or otherwise encumber all or
any part of any amount which may be paid to you under this Notification and the
Plan.

[Graphics]

2


--------------------------------------------------------------------------------


BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Corporate

Senior Vice President

This Annual Incentive Award Notification (“Notification”) is granted on March
31, 2007, by Boise Cascade, L.L.C. (“Boise”) to Tom Carlile (“Awardee” or “you”)
pursuant to the Boise Incentive and Performance Plan (the “Plan”) and pursuant
to the following terms:

1.                                       Any payment (“Award”) made under this
Notification and the Plan is subject to all the terms and conditions of the
Plan.  An Award is not earned until paid.

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below. All capitalized terms not
defined in this Notification shall have the meaning stated in the Plan.

2.1.                              “Award Period” means the 2007 calendar year.

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise during the Award Period, (b) any incentive compensation, employee benefit,
or other cash benefit paid or provided under any retention, incentive, bonus or
employee benefit plan sponsored by Boise, and (c) any excellence award, gains
upon stock option exercises, restricted stock grants or vesting, moving or
travel expense reimbursement, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

2.3.                              “Incentive Cash Flow” means EBITDA (earnings
before interest, taxes, and non-cash items such as depreciation, depletion, and
amortization), adjusted for non-cash long-term compensation, less a charge for
working capital.  The charge for working capital is 9% per year (0.75% per
month) times the working capital balance (excluding cash).

2.4.                              “Incentive Compensation Cap” means the total
dollar amount allowable for all company-wide incentive plan awards (including
all divisions and business units), as established by Boise and approved by the
Board.  The total aggregate awards of all incentive plans, whether paid
quarterly or annually, are subject to the Incentive Compensation Cap.  If the
Cap is exceeded, all awards are reduced pro rata.  The attached chart identifies
Incentive Compensation Cap amounts for specified levels of EBITDA.  For this
purpose, EBITDA means the EBITDA dollar amount set out in Boise’s Form 10-K,
taking into account any adjustments deemed appropriate by the Board.

2.5.                              “Safety” means the recordable incident rate
for Boise, including international operations.

3.                                       Your target award percentage is 65% of
your Base Salary.

4.                                       The Performance Goals applicable to
your Award are corporate Incentive Cash Flow, Safety, and discrete performance
objectives as may be determined as part of your work plan outlined by your
supervisor.  All Performance Goal calculations, including Base Salary, corporate
Incentive Cash Flow, Incentive Compensation Cap, Safety, and any other
performance objectives, shall be made by Boise, in its sole discretion.  Your
Award will be determined as follows:

3


--------------------------------------------------------------------------------


4.1.                              Corporate Incentive Cash Flow.  Target
corporate Incentive Cash Flow has been established.  Boise will determine actual
corporate Incentive Cash Flow and, using the attached payout chart, a payout
multiple will be identified.  Your Base Salary will be multiplied by your target
award percentage, and the resulting number will be multiplied by the identified
corporate Incentive Cash Flow payout multiple to reach the amount of the Award.

4.2.                              Safety Adjustment.  Your target award amount
may be adjusted based on Safety results, as follows.  The target recordable
incident rate is 2.2.  Boise will determine the actual recordable incident
rate.  If the actual recordable incident rate is greater than target, the amount
of the target award amount calculated pursuant to Section 4.1 will be reduced by
10%.  If the actual recordable incident rate is less than or equal to target, no
reduction for Safety will apply.

4.3.                              Incentive Compensation Cap Adjustment.  The
target award amount will also be adjusted, on a pro rata basis, based on the
Incentive Compensation Cap funds available for the Award Period.

4.4.                              Additional Adjustments.  Your supervisor may
recommend increasing or decreasing your target award amount by up to 50% based
on your performance relative to the work plan outlined with your supervisor. 
Notwithstanding your Performance Goals and any supervisor recommendation, Boise
and/or the Committee reserve the right to adjust or eliminate the target award
amount, at any time until paid, in their sole and absolute discretion, whether
or not your Performance Goals have been met.  Such adjustment or elimination
shall be based upon such factors as Boise or the Committee deems relevant to its
determination.

4.5.                              General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2.25 times your target award percentage.

5.                                       This Award, if any, will be paid in
cash or other method of delivering comparable value no later than March 15,
2008.

6.                                       If you terminate employment before
December 31, 2007, the determination of your Award, if any, will be treated in
accordance with the Plan and in such manner as determined by the Committee.  If
you terminate employment after December 31, 2007, and before an Award is paid,
other than as described in Section 7(a) of the Plan, whether voluntarily or
involuntarily, with or without cause, you may or may not be eligible to receive
an Award for the Award Period, as determined by Boise in its sole and absolute
discretion.

7.                                       If any provision of this Notification
or the Plan is held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Notification and Plan,
and they shall be construed and enforced as if the illegal or invalid provision
were not included.

8.                                       You shall have no power or right to
transfer, assign, anticipate, pledge, hypothecate, or otherwise encumber all or
any part of any amount which may be paid to you under this Notification and the
Plan.

[Graphics]

4


--------------------------------------------------------------------------------


BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Paper, Packaging & Newsprint

Executive Vice President

This Annual Incentive Award Notification (“Notification”) is granted on March
31, 2007, by Boise Cascade, L.L.C. (“Boise”) to Alexander Toeldte (“Awardee” or
“you”) pursuant to the Boise Incentive and Performance Plan (the “Plan”) and
pursuant to the following terms:

1.                                       Any payment (“Award”) made under this
Notification and the Plan is subject to all the terms and conditions of the
Plan.  An Award is not earned until paid.

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below.  All capitalized terms not
defined in this Notification shall have the meaning stated in the Plan.

2.1.                              “Award Period” means the 2007 calendar year.

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise during the Award Period, (b) any incentive compensation, employee benefit,
or other cash benefit paid or provided under any retention, incentive, bonus or
employee benefit plan sponsored by Boise, and (c) any excellence award, gains
upon stock option exercises, restricted stock grants or vesting, moving or
travel expense reimbursement, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

2.3.                              “Incentive Cash Flow” means EBITDA (earnings
before interest, taxes, and non-cash items such as depreciation, depletion, and
amortization), adjusted for non-cash long-term compensation, less a charge for
working capital.  The charge for working capital is 9% per year (0.75% per
month) times the working capital balance (excluding cash).  Incentive Cash Flow
may be calculated at a corporate, division, or location level.

2.4.                              “Incentive Compensation Cap” means the total
dollar amount allowable for all company-wide incentive plan awards (including
all divisions and business units), as established by Boise and approved by the
Board.  The total aggregate awards of all incentive plans, whether paid
quarterly or annually, are subject to the Incentive Compensation Cap.  If the
Cap is exceeded, all awards are reduced pro rata.  The attached chart identifies
Incentive Compensation Cap amounts for specified levels of EBITDA.  For this
purpose, EBITDA means the EBITDA dollar amount set out in Boise’s Form 10-K,
taking into account any adjustments deemed appropriate by the Board.

2.5.                              “Safety” means the recordable incident rate
for Boise, including international operations.

3.                                       Your target award percentage is 65% of
your Base Salary.

4.                                       The Performance Goals applicable to
your Award are corporate Incentive Cash Flow, Paper Incentive Cash Flow,
Packaging and Newsprint Incentive Cash Flow, Safety, and discrete performance
objectives as may be determined as part of your work plan outlined by your
supervisor.  All Performance Goal calculations, including Base Salary, corporate
Incentive Cash Flow, Paper Incentive Cash Flow, Packaging and Newsprint
Incentive Cash Flow, Incentive Compensation Cap, Safety, and any other
performance objectives, shall be made by Boise, in its

5


--------------------------------------------------------------------------------


sole discretion.  Your Award will be determined as follows:

4.1.                              Corporate Incentive Cash Flow.  25% of your
Award will be based on corporate Incentive Cash Flow.  Target corporate
Incentive Cash Flow has been established.  Boise will determine actual corporate
Incentive Cash Flow and, using the attached payout chart, a payout multiple will
be identified.  To calculate the corporate Incentive Cash Flow portion of the
payout, your Base Salary will be multiplied by your target award percentage;
that result will then be multiplied by the identified corporate Incentive Cash
Flow payout multiple; and that result will be multiplied by 25%.

4.2.                              Paper Incentive Cash Flow.  50% of your Award
will be based on Paper Incentive Cash Flow.  Target Paper Incentive Cash Flow
has been established.  Boise will determine actual Paper Incentive Cash Flow
and, using the attached payout chart, a payout multiple will be identified.  To
calculate the Paper Incentive Cash Flow portion of the payout, your Base Salary
will be multiplied by your target award percentage; that result will then be
multiplied by the identified Paper Incentive Cash Flow payout multiple; and that
result will be multiplied by 50%.

4.3.                              Packaging and Newsprint Incentive Cash Flow. 
25% of your Award will be based on Packaging and Newsprint Incentive Cash Flow. 
Target Packaging and Newsprint Incentive Cash Flow has been established.  Boise
will determine actual Packaging and Newsprint Incentive Cash Flow and, using the
attached payout chart, a payout multiple will be identified.  To calculate the
Packaging and Newsprint Incentive Cash Flow portion of the payout, your Base
Salary will be multiplied by your target award percentage; that result will then
be multiplied by the identified Packaging and Newsprint Incentive Cash Flow
payout multiple; and that result will be multiplied by 25%.

4.4.                              Safety Adjustment.  Your target award amount
may be adjusted based on Safety results, as follows.  The target recordable
incident rate is 2.2.  Boise will determine the actual recordable incident
rate.  If the actual recordable incident rate is greater than target, the
aggregate amount of the target award amount calculated pursuant to Sections 4.1,
4.2, and 4.3 will be reduced by 10%.  If the actual recordable incident rate is
less than or equal to target, no reduction for Safety will apply.

4.5.                              Incentive Compensation Cap Adjustment.  The
target award amount will also be adjusted, on a pro rata basis, based on the
Incentive Compensation Cap funds available for the Award Period.

4.6.                              Additional Adjustments.  Your supervisor may
recommend increasing or decreasing your target award amount by up to 50% based
on your performance relative to the work plan outlined with your supervisor. 
Notwithstanding your Performance Goals and any supervisor recommendation, Boise
and/or the Committee reserve the right to adjust or eliminate the target award
amount, at any time until paid, in their sole and absolute discretion, whether
or not your Performance Goals have been met.  Such adjustment or elimination
shall be based upon such factors as Boise or the Committee deems relevant to its
determination.

4.7.                              General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2.25 times your target award percentage.

6


--------------------------------------------------------------------------------


5.                                       This Award, if any, will be paid in
cash or other method of delivering comparable value no later than March 15,
2008.

6.                                       If you terminate employment before
December 31, 2007, the determination of your Award, if any, will be treated in
accordance with the Plan and in such manner as determined by the Committee.  If
you terminate employment after December 31, 2007, and before an Award is paid,
other than as described in Section 7(a) of the Plan, whether voluntarily or
involuntarily, with or without cause, you may or may not be eligible to receive
an Award for the Award Period, as determined by Boise in its sole and absolute
discretion.

7.                                       If any provision of this Notification
or the Plan is held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Notification and Plan,
and they shall be construed and enforced as if the illegal or invalid provision
were not included.

8.                                       You shall have no power or right to
transfer, assign, anticipate, pledge, hypothecate, or otherwise encumber all or
any part of any amount which may be paid to you under this Notification and the
Plan.

[Graphics]

7


--------------------------------------------------------------------------------


BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Building Materials Distribution

Senior Vice President

This Annual Incentive Award Notification (“Notification”) is granted on March
31, 2007, by Boise Cascade, L.L.C. (“Boise”) to Stanley Bell (“Awardee” or
“you”) pursuant to the Boise Incentive and Performance Plan (the “Plan”) and
pursuant to the following terms:

1.                                       Any payment (“Award”) made under this
Notification and the Plan is subject to all the terms and conditions of the
Plan.  An Award is not earned until paid.

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below.  All capitalized terms not
defined in this Notification shall have the meaning stated in the Plan.

2.1.                              “Award Period” means the 2007 calendar year.

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise during the Award Period, (b) any incentive compensation, employee benefit,
or other cash benefit paid or provided under any retention, incentive, bonus or
employee benefit plan sponsored by Boise, and (c) any excellence award, gains
upon stock option exercises, restricted stock grants or vesting, moving or
travel expense reimbursement, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

2.3.                              “Corporate Incentive Cash Flow” means
corporate EBITDA (earnings before interest, taxes, and non-cash items such as
depreciation, depletion, and amortization), adjusted for non-cash long-term
compensation, less a charge for working capital.  The charge for working capital
is 9% per year (0.75% per month) times the working capital balance (excluding
cash).

2.4.                              “Division EBITDA” means earnings before
interest, taxes, and non-cash items such as depreciation, depletion, and
amortization, adjusted for non-cash long-term compensation.

2.5.                              “Incentive Compensation Cap” means the total
dollar amount allowable for all company-wide incentive plan awards (including
all divisions and business units), as established by Boise and approved by the
Board.  The total aggregate awards of all incentive plans, whether paid
quarterly or annually, are subject to the Incentive Compensation Cap.  If the
Cap is exceeded, all awards are reduced pro rata.  The attached chart identifies
Incentive Compensation Cap amounts for specified levels of EBITDA.  For this
purpose, EBITDA means the EBITDA dollar amount set out in Boise’s Form 10-K,
taking into account any adjustments deemed appropriate by the Board.

2.6.                              “PRONWC” means Pre-tax Return on Net Working
Capital, which is calculated as Net Income divided by Average Net Working
Capital.  For purposes of calculating PRONWC:

2.6.1.                  “Net Income” means net operating income (loss) for the
division, as shown on the division’s income statement.

8


--------------------------------------------------------------------------------


2.6.2.                     “Average Net Working Capital” means a 13 month
average of net working capital for the division.  The 13 months used are the 12
months during the Award Period, plus the month of December 2006.

2.7.                              “Safety” means the recordable incident rate
for Boise, including international operations.

3.                                       Your target award percentage is 55% of
your Base Salary.

4.                                       The Performance Goals applicable to
your Award are Corporate Incentive Cash Flow, Division EBITDA, PRONWC, Safety,
and discrete performance objectives as may be determined as part of your work
plan outlined by your supervisor.  All Performance Goal calculations, including
Base Salary, Corporate Incentive Cash Flow, Division EBITDA, Incentive
Compensation Cap, PRONWC, Safety, and any other performance objectives, shall be
made by Boise, in its sole discretion.  Your Award will be determined as
follows:

4.1.                              Corporate Incentive Cash Flow.  20% of your
Award will be based on Corporate Incentive Cash Flow.  Target Corporate
Incentive Cash Flow has been established.  Boise will determine actual Corporate
Incentive Cash Flow and, using the attached payout chart, a payout multiple will
be identified.  To calculate the Corporate Incentive Cash Flow portion of the
payout, your Base Salary will be multiplied by your target award percentage;
that result will then be multiplied by the identified Corporate Incentive Cash
Flow payout multiple; and that result will be multiplied by 20%.

4.2.                              Division EBITDA.  40% of your Award will be
based on Division EBITDA.  Target EBITDA for Building Materials Distribution has
been established.  Boise will determine actual Division EBITDA and, using the
attached payout chart, a payout multiple will be identified.  To calculate the
Division EBITDA portion of the payout, your Base Salary will be multiplied by
your target award percentage; that result will then be multiplied by the
identified Division EBITDA payout multiple; and that result will be multiplied
by 40%.

4.3.                              PRONWC.  40% of your Award will be based on
Building Materials Distribution PRONWC.  Target PRONWC for Building Materials
Distribution has been established.  Boise will determine actual PRONWC and,
using the attached payout chart, a payout multiple will be identified.  To
calculate the PRONWC portion of the payout, your Base Salary will be multiplied
by your target award percentage; that result will then be multiplied by the
identified PRONWC payout multiple; and that result will be multiplied by 40%.

4.4.                              Safety Adjustment.  Your target award amount
may be adjusted based on Safety results, as follows.  The target recordable
incident rate is 2.2.  Boise will determine the actual recordable incident
rate.  If the actual recordable incident rate is greater than target, the
aggregate amount of the target award amount calculated pursuant to Sections 4.1,
4.2, and 4.3 will be reduced by 10%.  If the actual recordable incident rate is
less than or equal to target, no reduction for Safety will apply.

4.5.                              Incentive Compensation Cap Adjustment.  The
target award amount will also be adjusted, on a pro rata basis, based on the
Incentive Compensation Cap funds available for the Award Period.

4.6.                              Additional Adjustments.  Your supervisor may
recommend increasing or decreasing your target award amount by up to 50% based
on your performance relative to the work plan outlined with your supervisor. 
Notwithstanding your Performance Goals and any supervisor recommendation, Boise
and/or the Committee reserve the right to adjust or

9


--------------------------------------------------------------------------------


eliminate the target award amount, at any time until paid, in their sole and
absolute discretion, whether or not your Performance Goals have been met.  Such
adjustment or elimination shall be based upon such factors as Boise or the
Committee deems relevant to its determination.

4.7.                              General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2.25 times your target award percentage.

5.                                       This Award, if any, will be paid in
cash or other method of delivering comparable value no later than March 15,
2008.

6.                                       If you terminate employment before
December 31, 2007, the determination of your Award, if any, will be treated in
accordance with the Plan and in such manner as determined by the Committee.  If
you terminate employment after December 31, 2007, and before an Award is paid,
other than as described in Section 7(a) of the Plan, whether voluntarily or
involuntarily, with or without cause, you may or may not be eligible to receive
an Award for the Award Period, as determined by Boise in its sole and absolute
discretion.

7.                                       If any provision of this Notification
or the Plan is held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Notification and Plan,
and they shall be construed and enforced as if the illegal or invalid provision
were not included.

8.                                       You shall have no power or right to
transfer, assign, anticipate, pledge, hypothecate, or otherwise encumber all or
any part of any amount which may be paid to you under this Notification and the
Plan.

[Graphics]

10


--------------------------------------------------------------------------------


BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Wood Products

Senior Vice President

This Annual Incentive Award Notification (“Notification”) is granted on March
31, 2007, by Boise Cascade, L.L.C. (“Boise”) to Thomas Lovlien (“Awardee” or
“you”) pursuant to the Boise Incentive and Performance Plan (the “Plan”) and
pursuant to the following terms:

1.                                       Any payment (“Award”) made under this
Notification and the Plan is subject to all the terms and conditions of the
Plan.  An Award is not earned until paid.

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below.  All capitalized terms not
defined in this Notification shall have the meaning stated in the Plan.

2.1.                              “Award Period” means the 2007 calendar year.

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise during the Award Period, (b) any incentive compensation, employee benefit,
or other cash benefit paid or provided under any retention, incentive, bonus or
employee benefit plan sponsored by Boise, and (c) any excellence award, gains
upon stock option exercises, restricted stock grants or vesting, moving or
travel expense reimbursement, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

2.3.                              “Incentive Cash Flow” means EBITDA (earnings
before interest, taxes, and non-cash items such as depreciation, depletion, and
amortization), adjusted for non-cash long-term compensation, less a charge for
working capital.  The charge for working capital is 9% per year (0.75% per
month) times the working capital balance (excluding cash).  Incentive Cash Flow
may be calculated at a corporate or division level.

2.4.                              “Incentive Compensation Cap” means the total
dollar amount allowable for all company-wide incentive plan awards (including
all divisions and business units), as established by Boise and approved by the
Board.  The total aggregate awards of all incentive plans, whether paid
quarterly or annually, are subject to the Incentive Compensation Cap.  If the
Cap is exceeded, all awards are reduced pro rata.  The attached chart identifies
Incentive Compensation Cap amounts for specified levels of EBITDA.  For this
purpose, EBITDA means the EBITDA dollar amount set out in Boise’s Form 10-K,
taking into account any adjustments deemed appropriate by the Board.

2.5.                              “Safety” means the recordable incident rate. 
Safety may be measured on a company-wide basis (including international
operations) or for the Wood Products division.

3.                                       Your target award percentage is 55% of
your Base Salary.

4.                                       The Performance Goals applicable to
your Award are corporate Incentive Cash Flow, Wood Products Incentive Cash Flow,
company-wide Safety, Wood Products Safety, and discrete performance objectives
as may be determined as part of your work plan outlined by your supervisor.  All
Performance Goal calculations, including Base Salary, corporate Incentive Cash
Flow, Wood Products Incentive Cash Flow, Incentive Compensation Cap,
company-wide Safety,

11


--------------------------------------------------------------------------------


Wood Products Safety, and any other performance objectives, shall be made by
Boise, in its sole discretion.  Your Award will be determined as follows:

4.1.                              Corporate Incentive Cash Flow.  20% of your
Award will be based on corporate Incentive Cash Flow.  Target corporate
Incentive Cash Flow has been established.  Boise will determine actual corporate
Incentive Cash Flow and, using the attached payout chart, a payout multiple will
be identified.  To calculate the corporate Incentive Cash Flow portion of the
payout, your Base Salary will be multiplied by your target award percentage;
that result will then be multiplied by the identified corporate Incentive Cash
Flow payout multiple; and that result will be multiplied by 20%.

4.1.1.                     Safety Adjustment for Corporate Incentive Cash Flow. 
The corporate Incentive Cash Flow portion of your target award amount may be
adjusted based on company-wide Safety results, as follows.  The target
recordable incident rate is 2.2.  Boise will determine the actual recordable
incident rate.  If the actual recordable incident rate is greater than target,
the amount of the target award amount calculated pursuant to Section 4.1 will be
reduced by 10%.  If the actual recordable incident rate is less than or equal to
target, no reduction for Safety will apply.

4.2.                              Wood Products Incentive Cash Flow.  80% of
your Award will be based on Wood Products Incentive Cash Flow.  Target Wood
Products Incentive Cash Flow has been established.  Boise will determine actual
Wood Products Incentive Cash Flow and, using the attached payout chart, a payout
multiple will be identified.  To calculate the Wood Products Incentive Cash Flow
portion of the payout, your Base Salary will be multiplied by your target award
percentage; that result will then be multiplied by the identified Wood Products
Incentive Cash Flow payout multiple; and that result will be multiplied by 80%.

4.2.1.                     Safety Adjustment for Wood Products Incentive Cash
Flow.  The Wood Products Incentive Cash Flow portion of your target award amount
may be adjusted based on Wood Products Safety results, as follows.  The target
recordable incident rate is 2.4.  Boise will determine the actual recordable
incident rate.  If the actual recordable incident rate is greater than target,
the amount of the target award amount calculated pursuant to Section 4.2 will be
reduced by 10%.  If the actual recordable incident rate is less than or equal to
target, no reduction for Safety will apply.

4.3.                              Incentive Compensation Cap Adjustment.  The
payout amounts for the above measures in Sections 4.1 and 4.2 are aggregated
together to reach your target award amount.  The target award amount will be
adjusted, on a pro rata basis, based on the Incentive Compensation Cap funds
available for the Award Period.

4.4.                              Additional Adjustments.  Your supervisor may
recommend increasing or decreasing your target award amount by up to 50% based
on your performance relative to the work plan outlined with your supervisor. 
Notwithstanding your Performance Goals and any supervisor recommendation, Boise
and/or the Committee reserve the right to adjust or eliminate the target award
amount, at any time until paid, in their sole and absolute discretion, whether
or not your Performance Goals have been met.  Such adjustment or elimination
shall be based upon such factors as Boise or the Committee deems relevant to its
determination.

4.5.                              General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2.25 times your

12


--------------------------------------------------------------------------------


target award percentage.

5.                                       This Award, if any, will be paid in
cash or other method of delivering comparable value no later than March 15,
2008.

6.                                       If you terminate employment before
December 31, 2007, the determination of your Award, if any, will be treated in
accordance with the Plan and in such manner as determined by the Committee.  If
you terminate employment after December 31, 2007, and before an Award is paid,
other than as described in Section 7(a) of the Plan, whether voluntarily or
involuntarily, with or without cause, you may or may not be eligible to receive
an Award for the Award Period, as determined by Boise in its sole and absolute
discretion.

7.                                       If any provision of this Notification
or the Plan is held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Notification and Plan,
and they shall be construed and enforced as if the illegal or invalid provision
were not included.

8.                                       You shall have no power or right to
transfer, assign, anticipate, pledge, hypothecate, or otherwise encumber all or
any part of any amount which may be paid to you under this Notification and the
Plan.

[Graphics]

13


--------------------------------------------------------------------------------